Court of Vice Admiralty Having heard and duly considered the above Petition I order and Decree that the same be granted, and that the things therein mentioned together wtt such others as may hereafter be sav’d of sa wreck be Publickly sold by the Marshall of this Court, after notification of the time of sale being first affixed in the usual manner at least three days before the day of Sale. And that he the sa Marshall make due return of the sa Sale together with the money arising therefrom into the Registers office of this Court, that Justice may be done to all concern’d.
S Wickham D: Judge.
Sale of tackle £1086/ 0/8J
Marshall’s Com. 27/ 2/—
1058/18/8J